Citation Nr: 1123273	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION
The Veteran had active service from January 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the education processing center at the Muskogee Regional Office (RO).




The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks educational assistance under the Montgomery GI Bill through the National Call to Service Program.  The Board finds that a remand is necessary in order to accord the agency of original jurisdiction (AOJ) an opportunity to consider whether the Veteran is eligible for the Montgomery GI Bill. 

The RO denied the Veteran's claim in September 2009 finding that the information from the service department and the Veteran did not show that he entered service through the National Call to Service Program.  In the July 2010 Statement of the Case, the RO indicated that the Veteran's claim was being denied because DD Form 2863, National Call to Service Election Options, reflected that the Veteran elected the $5000 cash bonus, making him ineligible for benefits under the Montgomery GI Bill.  

Review of the applicable statute shows that the National Call to Service Program lists several incentives:

(e) Incentives.--The incentives specified in this subsection are as follows:

(1) Payment of a bonus in the amount of $5,000. 

(2) Payment in an amount not to exceed $18,000 of outstanding principal and interest on qualifying student loans of the National Call to Service participant. 

(3) Entitlement to an allowance for educational assistance at the monthly rate equal to the monthly rate payable for basic educational assistance allowances under section 3015(a)(1) of title 38 for a total of 12 months. 

(4) Entitlement to an allowance for educational assistance at the monthly rate equal to 50 percent of the monthly rate payable for basic educational assistance allowances under section 3015(b)(1) of title 38 for a total of 36 months. 

(f) Election of incentive.--A National Call to Service participant shall elect in the agreement under subsection (b) which incentive under subsection (e) to receive. An election under this subsection is irrevocable. 

10 U.S.C.A. § 510 (West 2002). 

The statute further provides for instances when election of an incentive would preclude benefits for educational benefits:

(h) Coordination with Montgomery GI Bill benefits.-

(1) (A) Subject to subparagraph (B), a National Call to Service participant who elects an incentive under paragraph (3) or (4) of subsection (e) is not entitled to additional educational assistance under chapter 1606 of this title or to basic educational assistance under subchapter II of chapter 30 of title 38.

(B) If a National Call to Service participant meets all eligibility requirements specified in chapter 1606 of this title or chapter 30 of title 38 for entitlement to allowances for educational assistance under either such chapter, the participant may become eligible for allowances for educational assistance benefits under either such chapter up to the maximum allowance provided less the total amount of allowance paid under paragraph (3) or (4) of subsection (e). 

Id.  

According to the pertinent statutory provisions cited above, a service member's election of the $5000 cash incentive does not precluded him or her from obtaining education assistance under the Montgomery GI bill, assuming that he meets the other criteria necessary to establish entitlement to such assistance.  In the present case, the Veteran's cash bonus falls under paragraph (1) of subsection (e), and the pertinent provision of 10 U.S.C.A. § 510 (h)(1)(A)  provides that election of incentives only under paragraph (3) or (4) of subsection (e) preclude educational assistance under Chapter 30.  Furthermore, the pertinent provisions reflect that:

(3)(A) Except as provided in paragraph (1), nothing in this section shall prohibit a National Call to Service participant who satisfies through service under subsection (c) the eligibility requirements for educational assistance under chapter 1606 of this title or basic educational assistance under chapter 30 of title 38 from an entitlement to such educational assistance under chapter 1606 of this title or basic educational assistance under chapter 30 of title 38, as the case may be. 

Id.   

Therefore, denial of the Veteran's benefits based on the solely on the theory that his election of the $5000 bonus made him ineligible for Chapter 30 benefits is erroneous.  Further inquiry is required to determine whether the Veteran meets the eligibility requirements for educational assistance benefits under the Montgomery GI Bill based on his active military service.  On remand, the RO must adjudicate the Veteran's claim to determine whether he is eligible for educational assistance under the Montgomery GI Bill. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim taking into consideration the facts and legal provisions set forth herein.  Specifically, the RO must determine if the Veteran's service renders him eligible for educational benefits under Chapter 30 of Title 38 of the United States Code.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


